PER CURIAM.
After review of the sentencing transcript excerpts, it is very clear that the trial court sentenced appellant as a habitual violent felony offender, and that the written sentencing orders accurately reflect the oral pronouncement. The case primarily relied on by appellant, Hill v. State, 652 So.2d 904 (Fla. 4th DCA 1995), is a case in which the sentencing court failed entirely to impose a mandatory minimum sentence. See id. at 904. In appellant’s case, by contrast, the sentences, including the mandatory minimum sentences, were clearly stated by the trial court and are accurately reflected on the sentencing order.
Affirmed.